Title: From George Washington to Captain Henry Lee, Jr., 21 February 1778
From: Washington, George
To: Lee, Henry Jr.



Sir.
Head Quarters [Valley Forge] 21st Feby 1778.

I have received your Letter of the 19th inst. informing me of the measures which you have taken for supplying our wants, and the prospects which you have of success—Your application to the Assessors of the several hundreds, was extremely judicious, and I have no doubt that by your activity and prudent management you will avail yourself of all the resources of the Country without giving unnecessary umbrage to the inhabitants. Mr Blaine Deputy Commy Genl of Purchases is to call at Head Quarters previous to his setting out for the Neighborhood in which you are making collections of Cattle &ca. I will give him instructions to be as well provided as possible with Cash, in order to inspire the people with confidence and facilitate the execution of your plans—I am Sir &c.
